Citation Nr: 0021366	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.
 

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to April 
1960.  He also served in the United States Army Reserve from 
1965 to 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut that denied the veteran's claim of 
entitlement to service connection for hearing loss.  A notice 
of disagreement was received in March 1999.  A statement of 
the case was issued in April 1999.  A substantive appeal was 
received from the veteran in May 1999.


REMAND

The veteran contends that he should be service connected for 
bilateral hearing loss.  Specifically, the veteran contends 
that his exposure to noise as a pilot while in service caused 
acoustic trauma which in turn caused his hearing loss.

In his March 1999 notice of disagreement and May 1999 
substantive appeal, the veteran indicated that he was seen in 
the late 1980s by an audiologist who found that he had 
hearing loss and concluded that the hearing loss was caused 
by his exposure to acoustic trauma while on active duty as a 
pilot.  There is no record of this examination in the 
veteran's claim file, and there is no record of the RO 
attempting to obtain any such records.

Under these circumstances, the RO was on notice that relevant 
evidence may exist or could be obtained, that, if true, would 
have made the claim "plausible", and that such evidence had 
not been submitted with the application.  Robinette v. Brown, 
8 Vet. App. 69, 80 (1995).  In consideration of the 
foregoing, the Board has determined that further development 
of the case is necessary.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since his discharge from the 
service for his hearing loss. The Board 
is specifically interested in medical 
records from an audiologist that the 
veteran indicates he saw in the late 
1980s.  After securing any necessary 
releases, the RO should attempt to obtain 
the records of such treatment.

2.  The veteran should be advised of his 
right to submit other evidence which 
could make his claim well-grounded.

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate action is to be implemented.

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought by the veteran remains denied, he 
should be provided with a supplemental 
statement of the case, and given the 
opportunity to respond within the 
applicable time.  Thereafter, the claims 
file should be returned to the Board for 
further appellate review.

No action is required of the veteran until he receives 
further notice, but he has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




